Citation Nr: 1413098	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant served on active duty for training from October 1959 to April 1960.  He also had other periods of active duty for training until 1965.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Appellant's hearing loss had its onset during active duty for training.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant seeks service connection for bilateral hearing loss, which he maintains is related to his assignment at an artillery unit during active duty for training.  The medical evidence of record (including the report of a September 2012 VA examination) confirms that he suffers from bilateral sensorineural hearing loss per VA standards.  See 38 C.F.R. § 3.385.

Service connection may be granted for disability resulting from a disease or injury incurred or aggravated, in line of duty, during active duty or during a period of active duty for training; or for injury incurred or aggravated, in line of duty, during a period of inactive duty for training; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. §§ 3.6(a), 3.7(m), 3.303.  

Preliminarily, the Board notes that in-service medical records, which arguably show that the Appellant's hearing was within normal limits during service, are not dispositive as to whether the Appellant suffered from diminished hearing during service since the only gauge of the Appellant's hearing capacity during service was subjective "whispered voice" testing.  Whispered voice testing is not only subjective, it cannot identify threshold shifts.  It therefore does not serve as reliable evidence of normal hearing or hearing impairment.  The Board will therefore consider whether other evidence supports or belies incurrence during service.  

The Appellant denies any civilian noise exposure; however, military records confirm an military occupational specialty of Automotive Maintenance Helper (630.00), so exposure to excessive noise during service is conceded.  See, i.e., M21-1MRIII.iv.4.B.12 (MOS 91B Wheeled Vehicle Mechanic (Formerly 63B - "highly probable")).  The question then is whether the Appellant's hearing loss began during active duty for training.

The Appellant says that he has had difficulty with his hearing since his noise exposure during service; and there is no evidence of record that refutes this assertion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection' " (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  As excessive noise exposure during service is conceded, the Board accords the lay evidence of symptomatology during and since service great weight.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).

Although a 2012 VA examiner opined that the Appellant's hearing problems were likely not due to service, the rationale given (i.e., no evidence of threshold shift [despite the examiner's acknowledgement that the in-service findings were via whispered voice testing], and the Appellant's post service history of unprotected occupational noise exposure is tenuous, and consequently not probative.  Owens.  Therefore, and according the Appellant all reasonable doubt, the Board finds that the Appellant's hearing loss first onset during active duty for training; concomitant with his excessive noise exposure during that time.    


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


